Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/29/2022 has been received; Claims 1-3, 5-17, 20-22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0298002).
Regarding Claim 1, Chen discloses sole arrangement (Figures 1-10) for an anti-slide shoe (Figures 1-10), said sole arrangement comprising: an upper (1) and a lower sole member (9), wherein the lower sole member (9) is positioned closer to the ground during normal use of the sole arrangement (Figure 6), wherein the lower sole member (9) is movably arranged in relation to the upper sole member (1) allowing the lower sole member (9) to move in a vertical direction in relation to the upper sole member (1, Figures 1-10), and wherein the upper sole member (1) includes at least one spike holding unit (6, Para. 39) extending downwards from an underside of the upper sole member (Figures 4 & 6) , the at least one spike holding unit (6) being configured to hold a spike member (7, Para. 39) in such a way that the spike member (7) extends in a substantially vertical direction inside the sole arrangement (Figures 1-10) and is freely movable relative to the lower sole member (Figures 1-10), at least one spike opening (93) in the lower sole member (9) allowing a spike member (7) arranged in the spike holding unit (6) to protrude downwards through the lower sole member (Figure 4), a locking system comprising spacing means (97) and a movable locking plate (2) arranged between the upper and lower sole members (Figures 1-10), said locking system being configured to control the vertical distance between the upper and lower sole members (Figures 1-10) so as to, when set in a locked mode (Para. 45-46), prevent the spike member from protruding through the lower sole member (Figure 6), wherein: the spike holding unit (6) extends downwards through an opening (22) in the locking plate or at a side thereof towards the spike opening (Figures 1-10)
Regarding Claim 2, Chen discloses the spike holding unit (6) is provided with attachment means (Para. 39, Figure 2) allowing a spike to be detachably attached to the spike holding unit (Figure 2).  
Regarding Claim 3, Chen discloses the locking plate is fixed in a vertical direction in relation to the upper sole member (Figures 1-10).  
Regarding Claim 6, Chen discloses the spacing means (97) are arranged between the locking plate and the lower sole member (Figures 4-6).  
Regarding Claim 7, Chen discloses a spike member (7) is attached to the spike holding unit (Para. 39).  
Regarding Claim 8, Chen discloses the spike holding unit (6) comprises an inner element provided with threads (Figure 2) for connection to corresponding threads of the spike member (Figure 2).  
Regarding Claim 11, Chen discloses the locking plate (2) is movable in a longitudinal direction of the sole arrangement between at least a first and a second position (Figures 1-10, Para. 47), wherein the spacing means (97) defines a minimum distance between the upper and lower sole members (Figures 1-10) in one of these positions.  
Regarding Claim 12, Chen discloses the upper sole member (1) is provided with at least one connection element (outer surface of 6) and wherein the lower sole member (931) is provided with a corresponding connection element (Figures 1-10) configured to be connected with the connection element on the upper sole member to provide a stabilizing connection between the two sole members (Figues 1-10). 
Regarding Claim 13, Chen discloses anti-slide shoe (Figure 1) comprising a sole arrangement (Figures 1-10) according to claim 1.  
Regarding Claim 16, Chen discloses the lower sole member (1) forms an outer sole of the shoe (Figure 1).  
Regarding Claim 17, Chen discloses the locking plate is attached to upper sole member (Figures 1-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14, 15 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0298002) in view of Amark (US 2011/0126426)
Regarding Claim 5, Chen does not specifically discloses the lower sole member comprises a flexible membrane, wherein the spike opening is arranged in the membrane. However Amark discloses a lower sole member comprises a flexible membrane (25/35), wherein a spike opening is arranged in the membrane (Figures 1-5). It would have been obvious to one of ordinary skill in the art to include a flexible membrane, as taught by Amark, to the spike of Chen in order to provide a seal that prevents dirt from entering.
Regarding Claim 14, Chen discloses spike member (7) for the anti-slide shoe (Figure 1) of claim 13, said spike member (7) comprising a gripping spike (Figure 2), a threaded attachment part (Figure 2) for attachment to the shoe (Figure 1). Chen does not disclose a washer/plate arranged between the gripping part and the attachment part for providing sealing around a spike opening of the shoe.  However Amark discloses a washer/plate (25/35) arranged between the gripping part and the attachment part for providing sealing around a spike opening of the shoe (Figures 1-5). It would have been obvious to one of ordinary skill in the art to include a washer/plate, as taught by Amark, to the spike of Chen in order to provide a seal that prevents dirt from entering.
Regarding Claim 15, the combination of Chen and Amark discloses the threaded attachment part and the washer/plate form an integral unit provided with an axial hole configured to receive an end portion of the gripping part spike (Chen, Figures 1-10 & Amark, Figures 1-5).  
Regarding Claim 20, Chen discloses a sole arrangement (Figures 1-10) for an anti-slide shoe (Figures 1-10), said sole arrangement comprising: an upper and a lower sole member (1, 9), wherein the lower sole member (9) is positioned closer to the ground during normal use of the sole arrangement (Figure 6), wherein the lower sole member (9) is movably arranged in relation to the upper sole member (1) allowing the lower sole member (9) to move in a vertical direction in relation to the upper sole member (1, Figures 1-10), and wherein the upper sole member (1) includes at least one spike holding unit (6) extending downwards from an underside of the upper sole member (1), at least one spike opening (93) of the lower sole member (9), the at least one spike opening (93) being configured to receive a spike member (7) therethrough, a locking system comprising spacing means (97) and a movable locking plate (2) arranged between the upper and lower sole members (Figures 1-10), said locking system being configured to control the vertical distance between the upper and lower sole members (Para. 45-46), wherein the spike holding unit (6) extends downwards through an opening (22) in the locking plate or at a side thereof towards the spike opening (Figures 1-10).  Chen does not specifically discloses the lower sole member comprises a flexible membrane, wherein the spike opening is fixed relative to the flexible membrane of the lower sole member. However Amark discloses a lower sole member comprises a flexible membrane (25/35), wherein a spike opening is fixed relative to the flexible membrane of the lower sole member (Figures 1-5). It would have been obvious to one of ordinary skill in the art to include a flexible membrane, as taught by Amark, to the spike of Chen in order to provide a seal that prevents dirt from entering.
Regarding Claim 21, the combination of Chen and Amark disclose the sole arrangement according to claim 20, wherein: the at least one spike opening (Chen, 93) is configured to receive a spike member (Chen, 7) therethrough; and the spike holding unit (Chen, 6) comprises an inner element provided with threads (Chen, Figure 2) for connection to corresponding threads of the received spike member (Chen, Figures 2).  
Regarding Claim 2, the combination of Chen and Amark disclose the received spike member is attached to the spike holding unit (Figures 1-10).


Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0298002)
Regarding Claim 9, Chen discloses the upper sole member (1) comprises an upper part (12) and a lower part (11). Chen does not disclose the lower part is made of a more rigid material than the upper part, wherein the two parts are moulded together. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the upper and lower part as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using more rigid and less rigid material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 10, Chen discloses the spike holding unit (6) is integral to the lower part (11) of the upper sole member (Para. 38).  

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732